DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                          ARNE LANGSETMO,
                              Appellant,

                                    v.

                       KRISTEN MARIE METZA,
                             Appellee.

                              No. 4D21-717

                             [March 9, 2022]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Martin County; Steven J. Levin, Judge; L.T. Case No. 17-901-DR.

  Jessica M. Vanvalkenburgh of McCarthy, Summers, Wood, Norman,
Melby & Schultz, P.A., Stuart, for appellant.

   Karen O’Brien Steger of Steger Law, Stuart, for appellee.

KLINGENSMITH, J.

   Arne Langsetmo (“Former Husband”) appeals the trial court’s order
denying his exceptions and ratifying the general magistrate’s
recommended order that denied Former Husband’s motion for contempt
and enforcement against Kristin Marie Metza (“Former Wife”). We affirm
without comment on all issues but one: whether the trial court erred in
denying Former Husband’s exceptions to the magistrate’s recommended
order as to the award of statutory interest. On that issue, we reverse.

    The parties entered into a postnuptial agreement that required Former
Wife to pay Former Husband $250,000.00 and $5,000.00 within seven
days of the execution of the agreement on January 11, 2017. On February
28, 2018, Former Husband moved for contempt, alleging Former Wife
failed to pay the full $250,000.00 owed under the postnuptial agreement.
At the hearing on the motion, Former Husband testified Former Wife had
paid him $9,000.00 in cash and $46,000.00 by check on January 12,
2017. He also testified that in November 2017 Former Wife transferred
$175,000.00 into a new bank account for him. These payments left an
outstanding balance of $25,000.00.
   The magistrate’s recommended order granted Former Husband’s
motion to enforce payment of the outstanding $25,000.00. The magistrate
assessed prejudgment interest on that amount at the statutory rate of 5.53
percent from February 28, 2018, through October 19, 2018, totaling
$882.52 in interest. Former Husband timely filed exceptions to the
recommended order, arguing the order only provided statutory interest
from the date his motion for contempt was filed, rather than the date of
the loss when Former Wife failed to pay the full $250,000.00 owed.

   The trial court initially denied Former Husband’s exceptions based on
his failure to provide the transcript. After we reversed and remanded the
case back to the trial court following an appeal, the trial court ratified the
magistrate’s recommended order in its entirety and denied Former
Husband’s exceptions. Former Husband now appeals that order, claiming
the trial court improperly ratified the magistrate’s calculation of the
amount of statutory interest owed to him. He further argues he should
receive interest based on $175,000.00 for the nine months that amount
was outstanding before receiving interest on the remaining $25,000.00.
We agree.

   “The appellate court ‘will review de novo the trial court’s decision that
the findings of fact . . . are supported by competent, substantial evidence
and are not clearly erroneous while giving both the magistrate and the trial
court the benefit of the presumption of correctness.’” Glaister v. Glaister,
137 So. 3d 513, 516 (Fla. 4th DCA 2014) (quoting In re Drummond, 69 So.
3d 1054, 1057 (Fla. 2d DCA 2011)). “This court reviews the trial court’s
decision to accept or reject the magistrate’s conclusions under the abuse
of discretion standard.” In re Drummond, 69 So. 3d at 1057.

    When no specific contractual provision provides the rate of interest to
be assessed on a judgment, the statute governing the interest on
judgments, section 55.03, Florida Statutes, sets the rate of interest. See
§ 687.01, Fla. Stat. (2021); Genser v. Reef Condo. Ass’n, 100 So. 3d 760,
762 (Fla. 4th DCA 2012) (“Courts apply the statutory judgment interest
rate from the date of loss or entitlement under section 55.03 for purposes
of calculation of pre-judgment interest.”). “The general rule is that . . . the
person to whom the debt is due is entitled to interest at the legal rate from
the date the debt was due . . . .” Keyes Co. v. Spencer, 16 So. 3d 213, 215
(Fla. 4th DCA 2009) (quoting Ray v. Travelers Ins. Co., 477 So. 2d 634,
636 (Fla. 5th DCA 1985)).

   “[P]rejudgment interest is awarded to compensate a plaintiff’s ‘out-of-
pocket, pecuniary losses’ from the date of such losses.” Nat’l Educ. Ctrs.,
Inc. v. Kirkland, 678 So. 2d 1304, 1306 (Fla. 4th DCA 1996) (quoting

                                      2
Argonaut Ins. Co. v. May Plumbing Co., 474 So. 2d 212, 215 (Fla. 1985)).
“Plaintiff is to be made whole from the date of the loss once a finder of fact
has determined the amount of damages and defendant’s liability therefor.”
Argonaut, 474 So. 2d at 215. “[I]t is proper to allow interest at the legal
rate from the date the debt was due.” Nationwide Mut. Ins. Co. v. Griffin,
222 So. 2d 754, 756 (Fla. 4th DCA 1969) (finding the interest was properly
computed from the date the debt was due “rather than from the date of
the judgment in favor of the plaintiff”); Berloni S.p.A. v. Della Casa, LLC,
972 So. 2d 1007, 1011 (Fla. 4th DCA 2008) (quoting Celotex Corp. v.
Buildex, Inc., 476 So. 2d 294, 295 (Fla. 3d DCA 1985)) (“[I]nterest should
be awarded from the date the payment was due.”). “[O]nce damages are
liquidated, prejudgment interest is considered an element of those
damages as a matter of law, and the plaintiff is to be made whole from the
date of the loss.” Kissimmee Util. Auth. v. Better Plastics, Inc., 526 So. 2d
46, 47 (Fla. 1988).

   In cases where the application of prejudgment interest involves a series
of payments consisting of some past due, the amount of prejudgment
interest is to be “accurately computed by: (1) determining when each
progress payment would have become due if the contract had been
performed as agreed; (2) calculating the interest on each progress payment
from the date it would have become due; and (3) totaling the interest due
on each progress payment.” Kirkland, 678 So. 2d at 1306 (quoting
Metropolitan Dade Cnty. v. Bouterse, Perez & Fabregas Architects Planners,
Inc., 463 So. 2d 526, 527 (Fla. 3d DCA 1985)).

   Although Former Husband did not move for enforcement until February
2018, the money Former Wife owed him under the postnuptial agreement
became due seven days after its execution. The interest owed to Former
Husband under the statutory provision should have been calculated using
the date of his loss because interest should be awarded from the date the
payment was due. See Griffin, 222 So. 2d at 756; Berloni, 972 So. 2d at
1011.

   When calculating the interest due from a series of payments, the
interest is calculated based on each progressive payment. See Kirkland,
678 So. 2d at 1306. Although the postnuptial agreement required Former
Wife to pay a one-time equitable distribution payment—rather than a
series of payments—her failure to pay by the due date left various
outstanding balances. The calculation of interest should have taken into
consideration the interest accrued on the $175,000.00 outstanding
balance from the date of the loss until Former Wife’s payment on November
14, 2017, and then added that amount to the interest accrued on the
remaining $25,000.00. See id.; Argonaut, 474 So. 2d at 215. This would

                                      3
have compensated Former Husband and made him whole from the date
payment was due rather than the date he notified the court of
nonpayment.

    Former Wife argues the magistrate appropriately used February 28,
2018, as the date for calculating interest because that was the date when
Former Husband demanded the remaining funds. She also argues that in
her testimony she stated she would have paid on time, but Former
Husband told her he did not need the money all at once and refused on
multiple occasions to tell her where to deposit the funds. However, nothing
in the court’s order indicates that its decision on when interest began to
accrue was based on Former Wife’s reliance on Former Husband’s words
or actions. Flack v. Graham, 461 So. 2d 82, 83 (Fla. 1984) (quoting Bd. of
Comm’rs of Jackson Cnty. v. United States, 308 U.S. 343, 352 (1939)
(finding prejudgment interest may be “given in response to considerations
of fairness. It is denied when its exaction would be inequitable.”).

   We therefore reverse on this issue and remand to re-calculate the
statutory interest owed to Former Husband in accordance with this
opinion. We affirm on all other issues.

   Affirmed in part, reversed in part, and remanded with instructions.

KUNTZ and ARTAU, JJ., concur.

                           *         *        *

   Not final until disposition of timely filed motion for rehearing.




                                    4